* Corpus Juris-Cyc. References: Homicide, 30CJ, p. 255, n. 24; p. 258, n. 51 New; p. 266, n. 44; p. 267, n. 65; p. 310, n. 25; On admissibility of dying declaration of person for whose death accused is on trial, see annotation in 56 L.R.A. 406; 30 L.R.A. (N.S.) 393; 1 R.C.L. 545; 1 R.C.L. Supp. 193; 4 R.C.L. Supp. 40; On admissibility of dying declarations made by person under sense of impending death, see annotation in 56 L.R.A. 382; 1 R.C.L. 537.
Will Wade appeals from a conviction of the murder of H.L. Jones, city marshal of Pickens, and a sentence of death. *Page 482 
The facts and circumstances of the homicide are substantially as follows: About 11 o'clock on a Saturday night in July, 1926, H.L. Jones, the marshal of Pickens, was shot in the abdomen, from which wound he died on the following Tuesday. The shooting occurred on the main street of Pickens, at a point where Mr. Jones, the marshal, operated a pressing shop on the west side of the street, and a negro barber shop was located on the opposite side of the street. Mr. Jones was shot while near the middle of the street, between these two places, just after he had left his pressing shop and was approaching the automobiles of Lou Arthur Wade and the appellant, Will Wade.
Lou Arthur Wade and the appellant, Will Wade, were brothers. The latter had stopped his car in the street, and then he went into the barber shop, got his pistol, and placed it on the front seat of his car, which he attempted to crank. About this time Lou Arthur Wade and one Chambers drove south on this street, and stopped their car near the rear end of appellant's car, and Will Wade was trying to buy some whisky from his brother, and they disagreed about the measurement of the liquor. While thus quarreling, the deceased, H.L. Jones, came out of his pressing shop and walked across the street toward the end of the car occupied by Lou Arthur Wade, and some one in this car shot at Mr. Jones with a pistol, whereupon Jones reached into his right hip pocket, pulled his pistol out, and began firing; when this shooting started, two shots were fired from the front end of the car occupied by Will Wade, both shots being fired at or in the direction of Mr. Jones, who was close by. A total of twenty-five shots were fired. Lou Arthur Wade was killed. Jones was shot through the abdomen. The other negroes fled from the scene.
After Jones was shot, he walked to the pressing shop, left his pistol, and then walked about a block and a half to the home of H.S. Mackie, mayor of Pickens. Mayor Mackie heard some one call and opened the door, and just *Page 483 
as the door opened Jones fell on the front porch. He was afterwards taken into the house, where he lay mortally wounded, and, while in this condition, and within a few minutes after he had reached the home of the mayor, Jones made a dying statement as to who shot him, in which statement he said that the appellant, Will Wade, and Lou Arthur Wade had shot him.
Before the deceased made this statement, he said to Mr. Mackie:
"Hardie, I was doing my duty; they have killed me and I am going to die, and I am not ready to go.
"Q. What did you ask him? A. I said, `Hubert, who killed you?' And he said, `Lou Arthur Wade and Will Wade.' And I said, `Wasn't there more shooting besides you three?' And he said, `I don't know; I know I hit Lou Arthur Wade, but I don't know whether I killed him or not.'
"Q. And he said Lou Arthur Wade and Will Wade were both shooting at him? A. Yes, sir."
The witness Mackie further testified that the deceased asked those around him to pray for him, which he and Jones' wife did. On cross-examination, the question was asked Mackie, "Did he ask you to phone for a doctor? A. Yes, sir." It seems that the deceased asked that a doctor be phoned for shortly after he had made the statement as to who shot him; that the deceased, at the same time, also asked Mackie to phone for his wife, that he was suffering great pain and agony from the wound he had received in the abdomen. Jones was afterwards removed to a hospital, where he died.
The defendant offered no evidence at the trial, nor did he take the stand in his own behalf.
The appellant presents several grounds for reversal, but only one merits discussion by us; that is, whether or not the dying declaration was admissible.
It is contended that the statement of deceased was not admissible as a dying declaration, because he had asked that a doctor be phoned for shortly after he had *Page 484 
made the dying statement. It is urged that the declaration of deceased was incompetent because, when he asked Mackie to phone for a doctor, he evinced the hope that he was not going to die at the time he made the statement; that this fact showed that the deceased had not abandoned all hope, and that therefore the statement was not made in view of impending dissolution, but that the statement was made at a time when the deceased had hopes of living, because he had asked for a doctor to attend him.
We think the statement of the deceased was admissible as a dying declaration. He had positively expressed the belief that he was going to die — that death was then impending in his thought. He had said, "Hardie, I was doing my duty; they have killed me and I am going to die and I am not ready to go." He had also asked that those around him pray for him. While in this state of mind he had said that Lou Arthur Wade and the appellant, Will Wade, shot him. As best we can discern from the record, deceased then asked Mackie to phone for a doctor and also for his wife.
The circuit judge after hearing the preliminary inquiry as to whether the dying statement was admissible, was of the opinion that it was a statement made in view of impending dissolution. While the decision of the trial judge on such a question is not conclusive on review, yet it is persuasive and should not be disturbed unless it be clear that the statement was not made in view of impending death. It should appear to the trial judge, beyond all reasonable doubt, that the statement was made in the solemn sense of impending death.
The fact that the deceased asked for a doctor after making the statement is not alone sufficient to show that he had hopes of living at the time he made the statement in this case. It would be natural for a man suffering from a mortal wound, and who believed he was dying, to ask for a doctor and his wife, as the deceased did here. The question is whether the deceased reasonably believed and realized, under the circumstances, that he *Page 485 
was going to die at the time he made the statement; and, if it appear, as it does here, that he believed he was hopelessly nearing death's door when he made the statement, it would be admissible, even though the deceased afterwards asked for a doctor or his condition improved to the extent that he had hopes of living. The test is, What was the honest and reasonable belief of the deceased as to impending death at the time he made the statement? Subsequent statements, not connected with the expressed belief in death, could not render the statement inadmissible in evidence if it was admissible before such subsequent statements were made. In the case at bar we are unable to say, because the record leaves it doubtful, whether the request of the deceased "to phone for a doctor" was close enough to the dying statement to be considered as connected therewith, but we say that, even though it was a part of the dying declaration, still it was not sufficient to render inadmissible the statement of the deceased, which is shown to have been made in view of impending death. 30 C.J., p. 267. Therefore we think the contention of appellant is untenable. Lipscomb v. State,75 Miss. 559, 23 So. 210, 230; Crawford v. State, 144 Miss. 793,110 So. 517.
We have carefully considered the point made as to the admissibility of the testimony of Sula Thomas with reference to the excited condition of Will Wade at the time of the shooting, and see no merit in this point.
We have also examined the proposition as to the refusal of the court to charge the jury that it was necessary to prove a conspiracy before a conviction could be had in the case, and we do not think the court erred in refusing this instruction.
It is also contended that the proof in the case is insufficient to sustain the verdict of the jury. We disagree with counsel for appellant on this point, because two eyewitnesses testified to the fact that the appellant shot at and in the direction of the deceased marshal while within a few feet of him, and the dying declaration of *Page 486 
Jones also shows that the appellant shot him; and we think the proof in the case was sufficient to warrant the jury in its verdict.
In view of the conclusions reached above, the judgment of the lower court is affirmed, and the date of execution is set for Friday, July 8, 1927.
Affirmed.